Name: Decision of the EEA Joint Committee No 93/98 of 25 September 1998 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  European construction;  trade policy;  tariff policy;  information technology and data processing
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(12)Decision of the EEA Joint Committee No 93/98 of 25 September 1998 amending Annex XI (Telecommunication services) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0067 - 0067DECISION OF THE EEA JOINT COMMITTEENo 93/98of 25 September 1998amending Annex XI (Telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 75/98 of 17 July 1998(1);Whereas Commission Recommendation 98/195/EC of 8 January 1998 on interconnection in a liberalised telecommunications market (Part 1 - Interconnection pricing)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 26f (Council Resolution 97/C 181/01) in Annex XI to the Agreement: "26g. 398 X 0195: Commission Recommendation 98/195/EC of 8 January 1998 on interconnection in a liberalised telecommunications market (Part 1 - Interconnection pricing) (OJ L 73, 12.3.1998, p. 42)."Article 2The texts of Recommendation 98/195/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 54.(2) OJ L 73, 12.3.1998, p. 42.